DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 27 - 44, drawn to a joint arrangement.
Group II, claim(s) 45, drawn to a prefabricated assembly.
Group III, claim(s) 46 - 52, drawn to a method for producing a prefabricated assembly.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first component having a topside and an underside, a joint bushing received in a first opening of the first component, a joint pin having a pin head, the joint pin passing through the joint bushing, and a stop disk element received between the pin head and the topside of the first component, wherein the joint bushing is configured as a collar bearing having a bushing section received in , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Valeo (European Patent Publication Number EP 02627346 A1, cited in IDS).  Evidence for this can be found in the Written Opinion of the International Searching Authority for International Application Number PCT/EP2017/061124, which states that the above technical features are taught by Valeo (page 5, paragraphs 2.1 and 5).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a first component and a second component, each having a topside and an underside, a joint bushing received in a first opening of the first component and a joint pin which is passed through the point bushing and which has a pin head, a pin section lying opposite and pin head, and a stop disk element received between the pin head and the topside of the first component, wherein an adjoining annular collar section abuts against the underside of the first component, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Valeo.  Evidence for this can be found in the Written Opinion of the International Searching Authority for International Application Number PCT/EP2017/061124, which states that the above technical features are taught by Valeo (page 5, paragraphs 2.1 and 5).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a first component having a topside and an underside, a joint bushing received in a first opening of the first component and a joint , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Valeo.  Evidence for this can be found in the Written Opinion of the International Searching Authority for International Application Number PCT/EP2017/061124, which states that the above technical features are taught by Valeo (page 5, paragraphs 2.1 and 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726